Appeal by the defendant from a resentence of the Supreme Court, Richmond County (Rienzi, J.), imposed March 7, 2006, upon his conviction of criminal possession of a controlled substance in the second degree, upon his plea of guilty.
*826Ordered that the resentence is affirmed.
The defendant appeals from his resentence upon his conviction which followed his plea of guilty to criminal possession of a controlled substance in the second degree, in satisfaction of a multi-count indictment that included A-I felonies. The defendant pleaded guilty in exchange for a promised sentence of seven years to life imprisonment as a second felony offender. The plea agreement anticipated a resentencing if it were determined that the defendant was eligible for such relief under the drug reform laws.
Thereafter, the defendant moved for resentencing under the provisions of the 2005 extension of the Drug Law Reform Act (L 2005, ch 643, § 1). The defendant asserted that, since he had a good record while incarcerated, including favorable evaluations for his participation in educational and vocational programs, he should be entitled to the statutory minimum sentence of six years’ imprisonment. The court granted the motion and imposed a determinate term of seven years’ imprisonment (see Penal Law § 70.71 [3] [b] [ii]).
The resentence imposed was not excessive. Spolzino, J.E, Santucci, Florio and Angiolillo, JJ., concur.